DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Physical measurement means in claims 1, 2, 10, 11 and 13-15; and,
Evaluation means in claims 1, 5, 9, 10, 13-16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a cell evaluation system comprising: a measurement means; a database that pre-stores a relevance in three or more levels between measurement and reference information; and evaluation means that refers to the relevance stored in the database, searches the reference information that corresponds to measurement information of a newly measured cell, and evaluates the cells with the searched biological reference information. This judicial exception is not integrated into a practical application because the claims do not have anything more than performance of a set of functions that falls within the “mental processes” grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not have anything more than performance of a set of functions, i.e., a measurement means that measures; a database that pre-stores a relevance in three or more levels between measurement and reference information; and evaluation means that refers to the relevance stored in the database, and evaluates the cells with the searched reference information, all of which fall within the “mental processes” grouping of abstract ideas.
Claim Analysis:

Interpretation of claims 1, 10, 11 and 17-20: Under the broadest reasonable interpretation (BRI), the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. The preamble here does not positively add limitations to the claimed system/method, or further modify limitations recited in the body of the claim, and thus does not limit the claim. Instead, it indicates an intended use of the claimed system/method, i.e., the system/method related to making measurement with measurement means; a database that pre-stores a relevance in three or more levels between measurement and reference information; and evaluation means that refers to the relevance stored in the database, and evaluates the cells with the searched reference information.

Step 1: Claims 1, 10, 11 and 17-20 recite making measurements; pre-store previously obtained measurement information in a database having relevance in three or more levels between measurement and reference information; and evaluation means that refers to the relevance stored in the database, and evaluates the cells with the searched reference information. Thus, the claim is to a system (algorithm, software, abstract idea, etc.) and a method which is a process for using the system, which falls within one of the statutory categories of invention. MPEP 2106.03.

Step 2A: Claims 1, 10, 11 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more because pre-storing previously obtained measurement information in a database having relevance in three or more levels between measurement and reference information; and evaluating with evaluation means that refers to the relevance stored in the database, and evaluates the cells with the searched reference information, under BRI, can be a thought process implemented with a set of instructions and therefore falls within the “mental processes” grouping of abstract ideas.


This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional elements. The storage means/database and the evaluation means are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of acquiring measurement data and other information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements (storage means/database and the evaluation means) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a storage means/database and an evaluation means to perform evaluation of data/information, storing the data/information and any computing steps amounts to no more than mere instructions to apply the exception using a generic computer and related components. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. 
Claim 2 is directed to how the physical measurement means performs a physical measurement, andPreliminary AmendmentPage 11 how the database previously stores the reference measurement information corresponding to a physical measurement method by the physical measurement means. Claim 2 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application and does not have additional elements recited in the claim to amount to significantly more than the judicial exception.

Claim 3 is directed to how the database previously stores the relevance in three or more levels between the measurement information and the reference measurement information, and how each piece of the reference measurement information is associated with the biological measurement information of any of a time series change trend.  Claim 3 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application and does not have additional elements recited in the claim to amount to significantly more than the judicial exception.

Claim 4 is directed to how the physical measurement of the cell is performed based on any of a flow cytometry method, an observation method using a microscope including a compartment observation method in a microwell using a microscope, and an imaging flow cytometry method.  Claim 4 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application and does not have additional elements recited in the claim to amount to significantly more than the judicial exception.
Claim 5 is directed to how the database previously stores a relevance in three or more levels between the measurement information and the reference measurement information, what each piece of the reference measurement information is associated with, and cell type identification. Claim 5 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application and does not have additional elements recited in the claim to amount to significantly more than the judicial exception.
 
Claim 6 is directed to a relationship between the measurement information and newly obtained reference measurement information, and how the database reflects the relationship in the relevance to update the relevance. Claim 6 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application and does not have additional elements recited in the claim to amount to significantly more than the judicial exception.

Claim 7 is directed to updating the relevance through a machine learning in database. Claim 7 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application and does not have additional elements recited in the claim to amount to significantly more than the judicial exception.

Claim 8 is directed to how the database previously stores the relevance in three or more levels through a deep learning between the measurement information and the reference measurement information. Claim 8 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application and does not have additional elements recited in the claim to amount to significantly more than the judicial exception.

Claim 9 is directed to how the database previously stores the relevance in three or more levels between a combination of the measurement information and the reference measurement information, and how the evaluation means performs an evaluation based on two or more pieces of newly physically measured measurement information. Claim 3 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application and does not have additional elements recited in the claim to amount to significantly more than the judicial exception.

Claim 12 is directed to how the database previously stores a learned model where the time series waveforms have been learned for each piece of the cell identification information via the relevance in three or more levels. Claim 12 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application and does not have additional elements recited in the claim to amount to significantly more than the judicial exception.

Claim 13 is directed to how the database stores a learned model where a learning has been performed via the relevance in three or more levels between a time series waveform of a mixture where a plurality of pieces of the cell identification information are mixed and the cell identification information, and how the evaluation means performs the evaluation by identifying the cell identification information based on the measurement information of the mixture newly measured via the physical measurement means. Claim 13 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application and does not have additional elements recited in the claim to amount to significantly more than the judicial exception.

Claim 14 is directed to how the database stores a learned model where a positive time series waveform and a negative time series waveform in identifying the cell identification information to be detected are previously learned and makes a more negative determination in determining the cell identification information. Claim 3 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application and does not have additional elements recited in the claim to amount to significantly more than the judicial exception.

Claim 15 is directed to how the database stores a learned model where the negative time series waveform in identifying the cell identification information, and how the evaluation means identifies one not corresponding to the negative time series waveform as the cell identification information to be detected. Claim 15 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application and does not have additional elements recited in the claim to amount to significantly more than the judicial exception.
Claim 16 is directed to how the evaluation means identifies the cell identification information based on a semi- supervised learning based on unlabeled data not associated with the positive time series waveform or the negative time series waveform. Claim 16 does not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application and does not have additional elements recited in the claim to amount to significantly more than the judicial exception.

Claims 1-20 do not have additional elements recited in the claim beyond the judicial exception to integrate the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 

Furthermore, claims 1-20 do not have additional elements recited in the claim to amount to significantly more than the judicial exception. 2019 PEG Section III(B), 84 Fed. Reg. at 54-55.

For reasons stated above, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2018/0080918 A1).
Claim 1 is rejected because 
Kato et al Kato hereinafter) teaches of a cell evaluation system (see abstract; paragraph [0011]) that physically measures one or more cells in a cell group to evaluate the cells, comprising: physical measurement means 82 (see cell image capturing unit in Figure 2); a database 18 for storing measurement and reference information; and evaluation means 11 (CPU; see Figure 1) that refers to values stored in the database 18, searches the reference information that corresponds to measurement information of a newly measured cell, and evaluates the cells with the searched reference information (see paragraphs [0111], [0144]-[0145], [0154], [0172]; Figures 1 and 2).  

However, Kato does not teach explicitly of pre-storing in a database relevance data in three or more levels, and evaluation means that refers to the relevance stored in the database, searches the reference measurement information based on measurement information of a cell newly measured via the physical measurement means, and evaluates the cells with the biological measurement information associated with the searched reference measurement information, in a cell evaluation system.

Pre-storing relevance data in a database in three or more levels, and evaluation means (computer) that refers to the relevance stored in the database, searches the reference measurement information based on measurement information of a cell newly measured via the physical measurement means, and evaluates (using the computer) the cells with the biological measurement information associated with the searched reference measurement information, are tasks a general purpose can perform because data manipulation, data storage and data analysis (data evaluation) are functions a general purpose computer does.


	
    PNG
    media_image1.png
    386
    464
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    354
    525
    media_image2.png
    Greyscale


Kato’s cell analysis system (see Figures 1 and 2) comprises all the components for pre-storing relevance data in a database in three or more levels, and evaluation means (computer) that refers to the relevance stored in the database, searches the reference measurement information based on measurement information of a cell newly measured via the physical measurement means, and evaluates (using the computer) the cells with the biological measurement information associated with the searched reference measurement information  (see paragraphs [0111], [0144]-[0145], [0154], [0172]; Figures 1 and 2).  
In view of Kato’s teachings it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to use Kato’s cell analysis system to pre-store relevance data in a database in three or more levels, refer to the relevance stored in the database with the evaluation means (computer), search the reference measurement information based on measurement information of a cell newly measured via the physical measurement means, and evaluate (using the computer) the cells with the biological measurement information associated with the searched reference measurement information because they are tasks a general purpose can perform, specifically Kato’s computer and system due to the fact that it has all the elements to perform needed tasks in a cell evaluation system as such a system is readily and cheaply available.
A recitation of intended use of a claimed invention must result in a structural difference between the claimed invention and prior art in order to patentably distinguish claimed invention from prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claims 2-20, they are directed to cell analysis using various data manipulation tasks (as listed in paragraphs 7-20 above) using a general purpose computer components or a system as disclosed by Kato in Figures 1 and 2 (see paragraphs [0111], [0144]-[0145], [0154], [0172]).  A recitation of intended use of a claimed invention must result in a structural difference between the claimed invention and prior art in order to patentably distinguish claimed invention from prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

The prior art cited in the accompanying PTO-892, specifically Li et al (US_2015/0192767 A1 and U. S. Patent 9,823,457), is made of record and not relied upon, is considered pertinent to applicant's disclosure.

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886